Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 29, 2014

                                    No. 04-14-00191-CV

                         IN THE INTEREST OF D.R.P., A Child,

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-03045
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                      ORDER
       The Appellant’s Agreed First Motion to Extend Time to File Brief is GRANTED. The
appellant’s brief is due on May 19, 2014. Because this is an appeal from an order terminating
parental rights, no further extensions will be granted.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court